Case: 22-1154    Document: 21    Page: 1   Filed: 09/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    ROSE A. DAVIS,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1154
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-4603, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                Decided: September 9, 2022
                  ______________________

    ROSE DAVIS, Reading, PA, pro se.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, PATRICIA M. MCCARTHY.
                  ______________________
Case: 22-1154     Document: 21     Page: 2    Filed: 09/09/2022




 2                                       DAVIS   v. MCDONOUGH



     Before MOORE, Chief Judge, HUGHES and STARK, Circuit
                           Judges.
 PER CURIAM.
     Rose A. Davis appeals a decision of the United States
 Court of Appeals for Veterans Claims affirming the Board
 of Veterans’ Appeals’ decision denying her recognition as
 veteran Harvey W. Kimble’s surviving spouse. Because we
 lack jurisdiction to hear Ms. Davis’ appeal, we dismiss.
                        BACKGROUND
     Mr. Kimble served on active duty from July 1976 to
 July 1980. S. Appx. 11. Ms. Davis and Mr. Kimble married
 in July 1979 and divorced in September 2007. They did not
 remarry. S. Appx. 12–13. Mr. Kimble passed away in Jan-
 uary 2014 and, in April 2014, Ms. Davis applied for death
 benefits from the Department of Veterans Affairs (VA).
 S. Appx. 11, 13. In the application, she identified herself
 as Mr. Kimble’s “former spouse” and indicated they di-
 vorced in 2007. S. Appx. 13. A VA Pension Management
 Center denied the application and Ms. Davis appealed to
 the Board. S. Appx. 12–13. Following certification of the
 appeal, Ms. Davis submitted additional evidence, including
 two additional applications in June and September 2016.
 Id. In the September 2016 application, Ms. Davis identi-
 fied herself as Mr. Kimble’s “surviving spouse” and indi-
 cated the marriage did not end until Mr. Kimble’s death.
 S. Appx. 13.
     As applicable here, a surviving spouse is a person who
 was lawfully married to the veteran, was married to the
 veteran at the time of the veteran’s death, and lived with
 the veteran continuously from the date of marriage to the
 date of the veteran’s death, except where there was a sep-
 aration due to the misconduct of the veteran without the
 fault of the spouse. 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).
 Ms. Davis argued that she was Mr. Kimble’s surviving
 spouse despite their divorce and separation because (1) the
Case: 22-1154     Document: 21    Page: 3   Filed: 09/09/2022




 DAVIS   v. MCDONOUGH                                     3



 divorce was not valid and (2) the separation and divorce
 were the result of Mr. Kimble’s misconduct. S. Appx. 13–
 14. The Board did not agree and denied Ms. Davis’ claim.
 S. Appx. 2, 11–17.
     The Board first found the divorce decree was valid. Af-
 ter reviewing the relevant Pennsylvania divorce statute
 and the evidence submitted by Ms. Davis, it found the di-
 vorce decree complied with the statute. S. Appx. 15. Con-
 trary to Ms. Davis’ contention, the Board found no evidence
 indicating Ms. Davis was not competent to sign legal docu-
 ments at the time of the divorce decree. S. Appx. 15–16. It
 further noted that Ms. Davis was represented by private
 counsel during the divorce proceedings. S. Appx. 16.
      The Board also rejected Ms. Davis’ argument that she
 was a surviving spouse because the separation and divorce
 were due to Mr. Kimble’s misconduct. S. Appx. 16–17. Ms.
 Davis alleged that Mr. Kimble repeatedly committed adul-
 tery and they therefore separated and divorced through no
 fault of her own. S. Appx. 16. To support her argument,
 she cited a December 2009 Board decision awarding
 spousal recognition to an appellant who was divorced as
 the result of the veteran’s misconduct. S. Appx. 16. The
 Board rejected this argument noting that Board decisions
 are not precedential, and the exception for misconduct ap-
 plies only to situations where the veteran and the surviv-
 ing spouse ceased cohabiting but remained legally married.
 S. Appx. 16 (citing Haynes v. McDonald, 785 F.3d 614 (Fed.
 Cir. 2014)). As Ms. Davis and Mr. Kimble were no longer
 legally married at the time of Mr. Kimble’s death, the
 Board stated there was no need to further address Ms. Da-
 vis’ arguments about Mr. Kimble’s alleged misconduct. S.
 Appx. 17. Ms. Davis moved for reconsideration, which the
 Board denied. She subsequently appealed to the Veterans
 Court. S. Appx. 18–20. The Veterans Court affirmed. Ms.
 Davis appeals.
Case: 22-1154     Document: 21       Page: 4   Filed: 09/09/2022




 4                                        DAVIS   v. MCDONOUGH



                          DISCUSSION
     Our jurisdiction over decisions of the Veterans Court is
 limited. Under 38 U.S.C. § 7292(a), we may review “the
 validity of a decision of the [Veterans] Court on a rule of
 law or of any statute or regulation . . . or any interpretation
 thereof (other than a determination as to a factual matter)
 that was relied on by the [Veterans] Court in making the
 decision.” Except with respect to constitutional issues, we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2).
     We lack jurisdiction over Ms. Davis’ appeal. Ms. Davis’
 appeal does not involve the validity or interpretation of a
 statute or regulation. Nor does it raise any constitutional
 issues. Instead, it raises only the same factual arguments
 Ms. Davis raised below and essentially asks us to reweigh
 the evidence in her favor. 1 We lack jurisdiction to review
 the Board’s factual findings and therefore dismiss.
                         DISMISSED
                             COSTS
 No costs.




     1   Ms. Davis also cites recently acquired evidence
 that she alleges establishes her as Mr. Kimble’s benefi-
 ciary. While we lack jurisdiction to review Ms. Davis’ al-
 leged new evidence, if she indeed has new and relevant
 evidence, she may submit a supplemental claim to the Re-
 gional Office. See 38 C.F.R. § 3.2501.